Citation Nr: 0640005	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-42 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to a rating in excess of 30 percent for 
residuals of a gunshot wound of the right hand, with 
nerve damage and tendon transplant with limitation of 
motion of the middle finger, involving Muscle Group IX 
(hereinafter referred to as a "right hand 
disability").

2.	Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound to the right anterior leg, 
involving Muscle Group XII (hereinafter referred to as a 
"right leg disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1948 to 
July 1952 and was awarded a Combat Infantry Badge and Purple 
Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2006, the veteran testified during a hearing at 
the RO before the undersigned.  A copy of the hearing 
transcript is associated with the claims file.

In December 2006, the undersigned granted the veteran's 
motion to advance his case on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.	It is more likely than not that the medical evidence of 
record demonstrates that his service-connected right 
(major) hand disability is manifested by subjective 
orthopedic, neurologic, and muscular complaints of 
fatigability, weakness, and pain with repetitive, 
continuous grasping, diminished grip strength, reduced 
motion of the right middle finger with flexion deformity 
and decreased sensation in the right lower arm, with 
well-healed entry and exit scars on his dorsum and palm, 
each 1.5 centimeters (cm.), and a 16 cm. scar on the 
dorsum of his right lower arm with some associated 
muscle loss of the distal lower arm and dorsum of the 
right hand, comparable with severe incomplete, but not 
complete, paralysis of the median nerve.  His disorder 
more nearly approximates the next higher rating.

2.	The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected right 
leg disability is manifested by a entry wound scar that 
is .5 cm. in length below the knee, medial to the tibia, 
and an exit wound scar on the posterior lateral part of 
the middle of the right lower leg that is 1 cm., with 
moderate weakness to right ankle dorsiflexion and 
plantar flexion, diminished sensation to pinprick of the 
distal right lower leg and foot and ventral surface of 
the foot, and there is no more than moderate muscle 
disability.


CONCLUSIONS OF LAW

1.	Resolving doubt in the veteran's favor, the schedular 
criteria for a 50 percent rating, but no more, for his 
residuals of a gunshot wound of the right hand, with 
nerve damage and tendon transplant with limitation of 
motion of the middle finger involving Muscle Group IX 
have been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.124a, Diagnostic Code (DC) 8515 (2006).

2.	The schedular criteria for an evaluation in excess of 10 
percent for residuals of a gunshot wound to the right 
anterior leg involving Muscle Group XII have not been 
met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.73, DC 5312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim, in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  However, in a March 2006 
letter, VA provided the veteran with notice consistent with 
the Court's holding in Dingess.  As the veteran's right leg 
increased rating claim is being denied, no disability rating 
or effective date will be assigned and, although an increased 
rating is being granted for his right hand disability, we 
leave to the RO to assign the proper effective date; thus, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claims. 

In May 2003, prior to the July 2003 rating decision, the RO 
provided the appellant with correspondence essentially 
outlining the duty-to-assist requirements of the VCAA.  We 
therefore conclude that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claims  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Indeed, in an June 2006 
signed statement, the veteran said that he had no additional 
information to submit and, in November 2006, the veteran 
testified during a hearing at the RO before the undersigned.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  
Thus, the Board may proceed without prejudice to the 
appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



II.	Factual Background

A review of the veteran's service medical records reveals 
that in September 1950, he sustained a penetrating 2 cm. 
wound of the anterior right leg.  There was no skeletal, 
vascular, or nerve damage.  His wound was dressed.  Service 
medical records reveal that he subsequently developed 
cellulitis in the adjoining tissue and some right inguinal 
lymphadenitis.  There are no hospital records reflecting 
treatment for his leg disability.  

The record further reflects that, in May 1951, the veteran 
sustained a perforating wound of the right hand with a 
compound, comminuted fracture of the third metacarpal.  The 
clinical history of his final hospitalization indicates that 
his wound was initially debrided and he was evacuated to a 
hospital where a palmar abscess developed that required 
further transfer and hospitalization.  In June 1951, his hand 
was again debrided.  The fingers of the veteran's right hand 
were mobilized and he was transferred to another hospital in 
November 1951.  

At admission, he had a nonunion of the fractured third 
metacarpal of the right hand with considerable bone loss, 
limited flexion of his finger, and no active extension.  
Sensation to the involved finger was intact, with marked 
scarring to the area of the fracture and the 
metacarpophalangeal (MCP) joint was stiffened in 
hyperextension.  He underwent several surgical procedures of 
the right hand and forearm, including, in December 1951, an 
iliac bone graft of the third metacarpal of the right hand; 
in March 1952, a tendon freeing and transplantation of the 
extensor tendons of the right hand after which he experienced 
full thickness breakdown of the skin at the operative site; 
and, in April 1952, a split thickening skin graft of the 
right hand.  It was noted that, in spite of the absence of a 
long extensor tendon to the long finger of the right hand, 
the veteran developed good function of the hand and did not 
desire to have further reconstructive surgery.  When examined 
prior to hospital discharge, he was noted to have an 
excellent grasp and complained of tenderness of the hand.  He 
was noted to be right-handed.  

The June 1952 medical evaluation board report indicates that 
the veteran's right hand deformity was manifested by loss of 
extension and abduction of the long finger, loss of adduction 
on the index and ring fingers, and stiffness of the MCP 
joints and long fingers.  He was considered incapacitated 
because of an inability to perform fine movements with the 
right hand.   

In an August 1952 rating decision, the RO granted service 
connection for residuals of a gunshot wound of the right hand 
that was assigned a 50 percent (convalescent) rating under DC 
5308-5309.  

When examined by VA in January 1953, the surgical and 
orthopedic examination report indicates that the veteran had 
not received any VA medical treatment nor was he hospitalized 
since discharge.  He complained of pain and tenderness on the 
top of the hand and forearm with slight numbness.  The 
veteran was unable to use his right hand very well, because 
the middle finger was stiff in a flexed position at a 90 
degree angle.  He denied any problem in the area where the 
graft was recovered from the crest to the left ileum.  

On examination, the veteran had a tortuous healed negative 
scar, 7 1/2 inches from end to end, that extended from the 
lower third of the dorsum of his right forearm to the knuckle 
joint.  The scar was slightly adherent to the middle 
metacarpal bone.  On the hand, it was over the metacarpal 
bone.  There was also a hairline scar in the palm of the hand 
that was well-healed, and adherent, about 1 1/2 inches long and 
near the base of the middle metacarpal bone.  The knuckle 
joint of the middle finger had practically no motion and was 
considered in ankylosis.  The middle and end joint were 
freely flexible.  The veteran was able to close the finger to 
about an half inch from the tip of his finger in making a 
fist.  There was no extension distal to the middle joint.  
The long extensor was considered damaged.  There was also 
possibly some slight injury to the flexor muscle but it was 
noted that the veteran had good strength when requested to 
pull on his finger in the flexed position.  The middle joint 
was in a position of about 110 degrees, the end joint being 
just slightly flexed.  These two joints were not stiff.  A 
healed scar at the crest of the left ilium was noted about 
which the veteran did not complain.  The diagnosis was 
residuals of a gunshot wound, right middle finger, severe; 
crest of the left ilium, donor site, no disability.  X-rays 
of the right hand showed a marked thickening of the shaft of 
the third metacarpal at the site of the graft.

In a January 1953 rating decision, the RO assigned a 30 
percent rating for the veteran's service-connected right hand 
disability, evaluated under DC 5309-991.

In a February 1954 rating decision, the RO granted service 
connection and a 10 percent rating for the veteran's right 
leg disability, evaluated as10 percent disabling under DC 
5312.  His service-connected right hand disability was 
recharacterized as a gunshot wound of the right hand, with 
nerve damage, and tendon transplant, with limitation of 
motion of the middle finger, and rated under DC 5309.

In May 2003, the RO received the veteran's current claim for 
increased ratings for his service-connected right hand and 
leg disabilities.  At that time, he reported daily right leg 
pain and stiffness and said his right hand affected his right 
arm.  VA outpatient records, dated from May 1999 to May 2003, 
are not referable to complaints of, or treatment for, the 
disabilities at issue.

In May 2003, the veteran, who was 72 years old, underwent VA 
muscular examination.  According to the examination report, 
the veteran said that since his right leg injury in service, 
he experienced some right lower leg and foot weakness, with 
no pain.  He developed some numbness over the ventral surface 
of the foot during the past year.  Since his multiple right 
hand surgeries in service, it was noted that he had a flexion 
deformity of his finger, a diminished grip of his dominant 
right hand and his writing was hardly legible, and he was 
only able to write for five minutes at a time and then had 
stop.  He occasionally dropped objects (held) in his right 
hand.

On examination, the veteran was observed to have a well-
healed exit wound scar on the palm of the right hand that 
measured 1 1/2 cm. in diameter.  He also had an entry wound 
scar on the dorsum of the right wrist that measured 1 1/2 cm.  
There was a scar on the dorsum of the right lower arm, down 
to the base of the right middle finger that measured 16 cm.  
There was some associated loss of muscle of the distal lower 
arm and dorsum of the right hand.  The middle interphalangeal 
(IP) joint of the right hand could be flexed 100 degrees, but 
there was no extension.  There was flexion deformity of the 
distal IP joint of the third finger.  There was decrease in 
extension and flexion of the proximal IP joint of that 
finger, each measuring only approximately 10 cm.  There was 
tenderness to palpation of the middle IP joint.  The grip of 
the veteran's right hand was approximately 30 percent less 
than that of the left hand.  Tendon reflexes of the right 
elbow were 2/4 and absent at the wrist.  Sensation to 
pinprick and vibratory stimulation of the right lower arm was 
diminished.   
 
As to the veteran's right leg, there was an entry wound scar 
below the knee, medial to the tibia, that measured 1/2 cm.  The 
exit wound scar on the posterior lateral part of the middle 
of the right lower leg measured 1 cm.  Both the left and 
right calves measured 16 cm.  There was weakness to 
dorsiflexion and plantar flexion of the right ankle against 
compression of moderate degree.  The pulses in the right foot 
were normal.  There was diminished sensation to pinprick of 
the distal right lower leg and foot and on the ventral 
surface of the right foot.  The clinical impression was 
gunshot wound to the right lower leg, that involved MG XII, 
with resultant weakness of the right lower leg and foot, and 
some decrease in sensation of the distal leg and foot.  
Minimal disability with slight progression was noted.  Also 
noted was a gunshot wound to the right hand with 
postoperative tendon transplant with deformity of the right 
third finger, decrease in strength of the right hand and some 
loss of sensation of the right hand with moderate disability 
and no current progression.  X-rays of the right hand showed 
a deformity of the third and fourth metacarpals, that 
appeared fused along their proximal and mid-portions.  The 
middle finger apparently could not be straightened, limiting 
evaluation.  A small focus of radio-dense material was noted 
in the region of the distal second metacarpal, of uncertain 
etiology.  No fractures were identified. 

During his November 2006 Board hearing, the veteran testified 
that he was unable to straighten his right middle finger and 
experienced right hand pain.  He said the scar on the top of 
his right hand tingled when he used his hand and was 
sensitive to the wrist, and weather changes affected his 
right hand and leg disabilities.  He reported frequent flare-
ups for which he took aspirin, but had to reduce his aspirin 
intake due to gastrointestinal problems.  He did not take 
prescribed pain medication.  He testified that he used to be 
able to write and hold a coffee cup, but was currently unable 
to do so.  The veteran said his right hand tired easily and 
tingled from his fingers to his shoulders.  He experienced 
difficulty rising from a sitting position due to his right 
leg disability and never fell, but had several close calls.  
He had difficulty mowing his lawn and frequently had to stop 
and rest due to pain on exertion.  The veteran's daughter, a 
nurse, testified that she observed his decreased ability to 
grip items and write and the slow deterioration of his 
ability to use his hand.   

In a November 2006 written statement, the veteran's other 
daughter, a vocational student nurse, said his right hand 
injury involved limited range of motion with an inability to 
a make a fist.  He was unable to perform abduction and 
adduction that caused difficulties with his activities of 
daily living.  She was concerned about his falling and said 
he had problems sitting and standing.


III.	Legal Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities that assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing 
and, if possible, with the range of the opposite undamaged 
joint. 38 C.F.R. § 4.59.

The current VA regulations relating to muscle injuries state:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions. 

(b) For rating purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 5 anatomical 
regions: 6 muscle groups for the shoulder girdle and arm 
(diagnostic codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic codes 5307 through 
5309); 3 muscle groups for the foot and leg (diagnostic 
codes 5310 through 5312); 6 muscle groups for the pelvic 
girdle and thigh (diagnostic codes 5313 through 5318); 
and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323). 

(c) There will be no rating assigned for muscle groups 
which act upon an ankylosed joint, with the following 
exceptions: (1) groups I and II are severely disabled, 
the evaluation of the shoulder joint under diagnostic 
code 5200 will be elevated to the level for unfavorable 
ankylosis, if not already assigned, but the muscle 
groups themselves will not be rated. 

(d) The combined evaluation of muscle groups acting upon 
a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, 
except severely injured muscle group will be increased 
by one level and used as the combined evaluation for the 
affected muscle groups. 

(e) For compensable muscle group injuries which are in 
the same anatomical region but do not act on the same 
joint, the valuation for the most severely injured 
muscle group will be increased by one level and used as 
the combined evaluation for the affected muscle groups. 

(f) For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each 
muscle group injury shall be separately rated and the 
ratings combined under the provisions of § 4.25.  See 38 
C.F.R. § 4.55.

Factors to be considered in the evaluation of muscle 
disabilities are:

(a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the 
muscle damage is minimal. 

(b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for 
each group of muscles damaged. 

(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. 

(d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or 
severe as follows:

(1) Slight disability of muscles--(i) Type of 
injury. Simple wound of muscle without debridement 
or infection.  (ii) History and complaint. Service 
department record of superficial wound with brief 
treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms 
of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal 
scar.  No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History 
and complaint. Service department record or other 
evidence of in- service treatment for the wound.  
Record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue 
after average use, affecting the particular 
functions controlled by the injured muscles.  (iii) 
Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of muscles--(i) 
Type of injury. Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other 
evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability 
to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more 
muscle groups. Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating 
wound due to high- velocity missile, or large or 
multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring.  (ii) History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint 
of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than 
true skin covering in an area where bone is 
normally protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  

See 38 C.F.R. § 4.56.

A.	Above 30 Percent for A Right Hand Disability

The Board notes that the veteran's service-connected right 
hand disability was originally evaluated as 30 percent 
disabling under DC 5309 for, apparently, the orthopedic and 
muscular manifestations, and some minor neurological 
deficits, that were reported associated with the service-
connected right hand injury.  That evaluation has been in 
effect for more than 20 years and is a protected rating.  
38 C.F.R. § 3.951(b) (2006).  Thus, the issue now before the 
Board is whether a rating in excess of 30 percent under DC 
5309 or another code section is warranted.

DC 5309 for rating the intrinsic muscles of the hand involves 
Muscle Group IX that involves the muscles for the forearm 
that act in strong grasping movements and are supplemented by 
the intrinsic muscles in delicate manipulative movements.  
Intrinsic muscles of the hand include the thenar eminence; 
short flexor opponens, abductor and adductor of the thumb; 
hypothenar eminence; short flexor, opponens and abductor of 
the little finger; 4 lumbricales; and 4 dorsal and 3 palmar 
interossei.  38 C.F.R. § 4.73, DC 5309.

Diagnostic Code 5309 is currently followed by a note that 
indicates that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
Thus, a rating should be based on limitation of motion of the 
affected digit, with a minimum 10 percent rating.  Id.

A careful review of the record reveals that, most recently, 
the RO evaluated the veteran's service-connected right hand 
disability as 30 percent disabling under DC 5309-8515.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. § 
4.27 (2006).  The hyphenated diagnostic code in this case 
indicates that injury to MG IX under DC 5309 (extrinsic 
muscles of the forearm) is the service-connected disorder, 
and paralysis of the median nerve under DC 8515 is the 
residual condition.

The Board finds that the overall symptomatology now 
associated with the veteran's service-connected right hand 
disability also includes neurologic symptoms.  The Board 
further finds that the muscular and neurologic symptoms 
associated with the right hand disability affect the same 
functions: the veteran's right hand movement.  

The law clearly provides that a muscle injury will not be 
combined with a peripheral nerve paralysis rating of the same 
body part unless the injuries affect entirely different 
functions, 38 C.F.R. § 4.55(a), and generally provides that 
evaluation of the same disability, or the same manifestation 
of a disability under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2006).  Here, the function 
affected is the same: difficulty in movement of the right 
hand and fingers by reason of a gunshot wound to some extent 
affecting bone, muscle, and nerve.  Accordingly, separate 
neurologic, muscle, and orthopedic ratings are not in order.  
See 38 C.F.R. §§ 4.14, 4.55(a), 4.56; see Esteban v. Brown, 6 
Vet. App. 259 (1994). 

Thus, the Board concludes that all the manifestations of the 
residuals of the right hand injury should be evaluated under 
one rating code that will afford the veteran the highest 
rating available for his service-connected right hand 
disabiity.  (See e.g., 38 C.F.R. § 4.71a, DC 5226, 5229 
(2006) (favorable or unfavorable ankylosis of the middle 
finger, or limitation of motion of the long finger with 
extension limited by more than 30 degrees, warrants only a 10 
percent rating); 38 C.F.R. § 4.71a, DC 5214, 5215 (2006) (the 
highest rating available for limitation of motion of the 
wrist is 10 percent and a higher award would require 
ankylosis of the wrist.))

Under DC 8515, a 30 percent rating is warranted for moderate 
incomplete paralysis and a 50 percent rating is warranted for 
severe incomplete paralysis of the median nerve of the major 
hand.  38 C.F.R. § 4.124a, DC 8515.  A 70 percent rating is 
warranted for complete paralysis.  Id.  Complete paralysis of 
the median nerve produces inclination of the hand to the 
ulnar side with the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, and the thumb in the plane of the hand (ape 
hand); incomplete and defective pronation of the hand with 
the absence of flexion of the index finger, feeble flexion of 
the middle finger, inability to make a fist, and index and 
middle fingers that remain extended; inability to flex the 
distal phalanx of the thumb with defective opposition and 
abduction of the thumb at right angles to the palm; weakened 
flexion of the wrist; and pain with trophic disturbances.  
Id.

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2006).

Upon review of the probative medical evidence, and giving the 
veteran the benefit of the doubt, the Board is of the opinion 
that a 50 percent rating, equivalent to severe incomplete 
paralysis under DC 8515, is warranted for his service-
connected right hand disability.  The Board finds the 
veteran's and his daughter's recent hearing testimony 
credible and probative as to both the severity and frequency 
of his flare ups and the pain on exertion that he experiences 
due to the service-connected right hand disability.  It is 
noteworthy that the 1952 final hospital record indicates that 
the veteran had an excellent grasp and good hand function 
although, in May 2003, the VA examiner noted that the 
veteran's right hand grip was approximately 30 percent less 
than the left hand, and he complained of barely legible 
writing.  The other objective findings of the recent May 2003 
VA examination include the veteran's reduced motion and 
flexion deformity in the right middle finger, decreased 
sensation in the right lower arm and muscle loss associated 
with his surgical scar.  When considered together with his 
testimony as to experiencing frequent flare ups, weakness, 
fatigability, and pain on exertion, and his daughter's 
observation regarding his deteriorated right hand capability, 
the Board believes that the assignment of a 50 percent 
rating, but no higher, for severe incomplete paralysis, most 
accurately represents the current level of severity of all 
the manifestations of his service-connected right hand 
disability and is, thus, warranted.  See DeLuca v. Brown, 
supra.

However, a rating in excess of 50 percent is not warranted.  
First, as set forth above, the award of the 50 percent rating 
is based upon the benefit-of the doubt rule.  Second, there 
is simply no competent medical evidence of complete right 
hand paralysis such as to warrant such 70 rating under DC 
8515. 

Nor is there any evidence analogous to loss of use of the 
right hand such as to warrant a 70 percent rating under 
38 C.F.R. § 4.71a, DC 5125 (2006).  As the May 2003 VA 
examination report states that the veteran's right hand grip 
was 30 percent less than that of his left hand, the Board 
finds that sufficient use remains in the veteran's service-
connected right hand such that application of DC 5125 for 
loss of use of the hand is not warranted.  

Moreover, the veteran's right hand scars have been described 
as well-healed and he has not reported any associated pain.  
While he testified to experiencing tingling on the dorsum of 
his hand, such complaints are considered in the rating 
assigned herein under DC 8515.  As such, a separate rating 
for a tender and painful scar is not warranted.  See Esteban 
v. Brown, 6 Vet. App. at 261-62.  See also 38 C.F.R. § 4.14 
(2006) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

Accordingly, giving the veteran the benefit of the doubt, the 
Board finds that an increased rating, to 50 percent but no 
higher, is warranted, for the service-connected residuals of 
a gunshot wound of the right hand, with nerve damage and 
tendon transplant with limitation of motion of the middle 
finger, involving Muscle Group IX.  The benefit of the doubt 
has been resolved in the veteran's favor to this limited 
extent. 


B.	Above 10 Percent For A Right Leg Disability

MG XII is comprised of the anterior muscles of the leg.  The 
function of this group is dorsiflexion, extension of the toes 
and stabilizing arch.  A 10 percent disability evaluation is 
warranted for moderate impairment.  38 C.F.R. § 4.73, DC 
5312.  A 20 percent disability is warranted for moderately 
severe impairment.  Id.  A 30 percent disability evaluation 
is warranted for severe impairment.  Id.

Upon review of the objective and competent medical evidence 
of record, the Board is of the opinion that the criteria for 
an evaluation in excess of 10 percent for residuals of a 
gunshot wound to right leg have not been met.  The evidence 
demonstrates that the veteran has not met the necessary 
criteria for a moderately severe muscle injury as defined in 
38 C.F.R. § 4.56(d)(3).

The record does not contain evidence of a through and through 
or deep penetrating wound by small high velocity missile or 
large low-velocity missile, with prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  There 
has also been no indication of a track of missile through one 
or more muscle groups or indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.

The Board further notes that while the veteran complained of 
some right lower leg and foot weakness and recent numbness 
over the ventral surface of the foot, he denied pain.  The 
May 2003 VA examiner indicated that the veteran's left and 
right calves both measured 16 cm. each, with weakness to 
dorsiflexion and plantar flexion of the right ankle against 
compression of only moderate degree.  The pulses in the right 
foot were normal and there was diminished sensation to 
pinprick of the distal right lower leg and foot and on the 
ventral surface of the foot. 

Furthermore, the May 2003 VA examiner did not report evidence 
of adhesions, tendon damage, muscle herniation, or loss of 
muscle function or evidence of joint involvement.

The Board notes that the veteran has complained of right leg 
weakness and fatigability.  However, based upon the most 
current probative medical findings, there is no clinical 
objective pathology of functional loss due to pain, 
limitation of motion, weakness, etc., that would permit 
assignment of a higher evaluation under these criteria.  
Specifically, loss of functioning arising from pain and 
weakness does not raise the veteran's level of disability to 
that of akin to moderately severe impairment.

The Board is deeply grateful for the service provided to this 
country by the veteran during the Korean Conflict and 
appreciates his stamina and fortitude in sustaining the right 
leg injury in battle that was evidently treated without 
hospitalization.  Nevertheless, the Board concludes that the 
preponderance of the objective medical evidence of record is 
against the veteran's claim for a rating in excess of 10 
percent for residuals of a gunshot wound to the right 
anterior leg, involving Muscle Group XII.  38 U.S.C.A. 
§§1155, 5107; 38 C.F.R. § 4.73, DC 5312.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.


C. Both Disabilities

In addition, the Board finds that the evidence does not 
present such an exceptional or usual disability picture "as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b)(1) (2006).  There 
has been no assertion or showing in the record on appeal that 
the veteran's service-connected right hand and leg 
disabilities have caused marked interference with employment 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board is not required to further 
discuss the possible application of 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A 50 percent rating, but no more, for residuals of a gunshot 
wound of the right hand, with nerve damage and transplant 
with limitation of motion of the middle finger, involving 
Muscle Group IX, is granted, subject to the laws and 
regulations governing the award of monetary benefits. 

A rating in excess of 10 percent for residuals of a gunshot 
wound to the right anterior leg, involving Muscle Group XII, 
is denied


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


